[ex105formofperformanceba001.jpg]
PARKWAY, INC. AND PARKWAY OPERATING PARTNERSHIP LP 2016 OMNIBUS EQUITY INCENTIVE
PLAN RESTRICTED STOCK UNIT AGREEMENT GRANT NOTICE Parkway, Inc., a Maryland
corporation (the “Company”), pursuant to the Parkway, Inc. and Parkway Operating
Partnership LP 2016 Omnibus Equity Incentive Plan (as it may be amended from
time to time, the “Plan”), hereby grants to the holder listed below (the
“Participant”) an award of restricted stock units (the “RSUs”). Each RSU
represents the right to receive one (1) share of common stock of the Company
(each, a “Share”) in accordance with the terms and conditions hereof if
applicable vesting conditions are satisfied. The RSUs granted pursuant to this
Agreement shall be eligible to vest based upon the satisfaction of both
Performance Goals and continued Service (as set forth in Exhibit A and Exhibit
B) conditions applicable to the RSUs. Each RSU is hereby granted in tandem with
a corresponding Dividend Equivalent, as further described in Exhibit A. This
award of RSUs is subject to all of the terms and conditions set forth in this
Restricted Stock Unit Agreement Grant Notice (the “Grant Notice”), the
Restricted Stock Unit Award Agreement attached hereto as Exhibit A and the
Performance Goals attached hereto as Exhibit B (together with the Grant Notice,
the “Agreement”), and the Plan, each of which is incorporated herein by
reference. Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Agreement. Participant: Target Number of
RSUs: Target Value as of Grant Date: Grant Date: End Date: Performance Period:
The period beginning on the Grant Date and ending on the End Date. Vesting
Schedule: The Participant shall be eligible to vest on the Certification Date in
a number of RSUs with respect to the Performance Period, subject to and
conditioned upon the Participant’s continued Service through the End Date and
the Company’s achievement of the Performance Goals as set forth in Exhibit B
attached hereto with respect to the Performance Period, in each case in
accordance with the terms and conditions of this Agreement. [Signature Page
Follows]



--------------------------------------------------------------------------------



 
[ex105formofperformanceba002.jpg]
By his signature below, the Participant agrees to be bound by the terms and
conditions of the Plan and this Agreement. The Participant has reviewed this
Agreement and the Plan in their entirety, has had an opportunity to obtain the
advice of counsel prior to executing this Agreement, and fully understands all
provisions of the Agreement and the Plan. The Participant hereby agrees to
accept as binding, conclusive, and final all decisions or interpretations of the
Committee upon any questions arising under the Plan or the Agreement. In
addition, by signing below, the Participant also agrees that the Company, in its
sole discretion, may satisfy any withholding obligations in accordance with
Section 9 of this Agreement by (i) withholding Shares otherwise issuable to the
Participant upon full vesting of the RSUs, (ii) instructing a broker on the
Participant’s behalf to sell Shares otherwise issuable to the Participant upon
vesting of the RSUs and submit the proceeds of such sale to the Company, or
(iii) using any other method permitted by Section 9 of the Agreement or the
Plan. If the Participant is married, his spouse has signed the Consent of Spouse
attached hereto as Exhibit C. PARKWAY, INC. PARTICIPANT By: Print Name: Print
Name: Title: Address: By: Print Name: Title:



--------------------------------------------------------------------------------



 
[ex105formofperformanceba003.jpg]
A-1 EXHIBIT A TO RESTRICTED STOCK UNIT AGREEMENT GRANT NOTICE RESTRICTED STOCK
UNIT AWARD AGREEMENT 1. Grant. The Company hereby grants to the Participant, as
of the Grant Date, an award of RSUs, together with an equivalent number of
tandem Dividend Equivalents, subject to the terms and conditions contained in
this Agreement and the Plan. 2. RSUs. Each RSU that Fully Vests on an applicable
Vesting Date shall represent the right to receive payment, in accordance with
Section 6, of one Share. Unless and until an RSU Fully Vests, the Participant
will have no right to payment in respect of any such RSU. Prior to actual
payment in respect of any Fully Vested RSU, such RSU will represent an unsecured
obligation of the Company, payable (if at all) only from the general assets of
the Company. 3. Vesting. Subject to the terms of the Plan and Section 5, if the
Participant remains in Service on the End Date, the RSUs (and their
corresponding Dividend Equivalents) shall vest in accordance with the provisions
of Exhibit B. 4. Dividend Equivalents. (a) Grant. Each RSU granted hereunder is
hereby granted in tandem with a corresponding Dividend Equivalent that shall
remain outstanding from the Grant Date through the earlier to occur of (i) the
termination or forfeiture for any reason of the RSU to which such Dividend
Equivalent corresponds, or (ii) the delivery to the Participant of the Shares
underlying the RSU to which such Dividend Equivalent corresponds. For the
avoidance of doubt, each Fully Vested RSU in excess of the Target Number of
RSUs, if any, determined in accordance with this Agreement shall be granted in
tandem with a corresponding Dividend Equivalent that shall be treated as if it
remained outstanding from the Grant Date to the Certification Date. (b) Payment.
Each Dividend Equivalent (i) shall become payable if and when the RSU to which
such Dividend Equivalent relates becomes Fully Vested, and (ii) shall be paid in
cash, unless otherwise determined by the Committee, at the time of settlement of
the underlying RSU in an amount equal to the total dividends per Share with
applicable record dates occurring over the period during which such Dividend
Equivalent was outstanding. If the RSU linked to a Dividend Equivalent fails to
Fully Vest and is forfeited for any reason, then (x) the linked Dividend
Equivalent shall be forfeited as well; (y) any amounts otherwise payable in
respect of such Dividend Equivalent shall be forfeited without payment; and (z)
the Company shall have no further obligations in respect of such Dividend
Equivalent. The Participant shall not be entitled to any payment under a
Dividend Equivalent with respect to any dividend with an applicable record date
that occurs prior to the Grant Date or after the termination of the underlying
RSU for any reason, whether due to payment, forfeiture of the RSU, or otherwise.
Dividend Equivalents and any amounts that may become distributable in respect
thereof shall be treated separately from the RSUs and the rights arising in
connection therewith for purposes of the designation of time and form of
payments required by Code Section 409A. 5. Forfeiture and Termination of RSUs
and Dividend Equivalents. (a) Failure to Achieve Performance Goal. To the extent
that some or all of the RSUs do not become Fully Vested as of the Certification
Date based on achievement of the Performance Goals, such unvested RSUs and all
Dividend Equivalents associated with such unvested RSUs shall thereupon
automatically be forfeited by the Participant as of the Certification Date
without payment of any



--------------------------------------------------------------------------------



 
[ex105formofperformanceba004.jpg]
A-2 consideration therefor. (b) Termination of Service Prior to the End Date. In
the event that the Participant experiences a Termination of Service prior to the
End Date for any reason, all of the RSUs covered by this Agreement as of the
date of termination and any Dividend Equivalents associated with such RSUs shall
thereupon automatically be forfeited by the Participant as of the date of
termination without payment of any consideration therefor. 6. Payment of RSUs.
As soon as administratively practicable following an applicable Vesting Date on
which any RSUs become Fully Vested in accordance with Exhibit B, but in no event
later than thirty (30) days after the applicable Vesting Date, the Company shall
deliver to the Participant (or any transferee permitted under Section 11 below)
a number of Shares (either by delivering one or more certificates for such
Shares or by entering such Shares in book entry form, as determined by the
Committee in its sole discretion) equal to the number of RSUs that have Fully
Vested on the applicable Vesting Date. 7. Conditions to Delivery of Shares. The
Company shall not be required to issue or deliver any certificates or make any
book entries evidencing Shares deliverable hereunder prior to fulfillment of the
conditions set forth in Section 19 of the Plan. In the event that the Company
delays a distribution or payment in settlement of RSUs because it determines
that the issuance of Shares in settlement of such RSUs will violate federal
securities laws or other applicable law, such distribution or payment shall be
made at the earliest date at which the Company reasonably determines that the
making of such distribution or payment will not cause such violation, as
required by Treasury Regulation Section 1.409A-2(b)(7)(ii). No payment shall be
delayed under this Section 7 if such delay will result in a violation of Code
Section 409A. In no event shall any such delay in the issuance of Shares impact
the payment timing applicable to Dividend Equivalents payable in cash. 8. Rights
as Stockholder. The holder of the RSUs shall not be, nor have any of the rights
or privileges of, a stockholder of the Company, including, without limitation,
voting rights and rights to dividends, in respect of the RSUs or any Shares
underlying the RSUs unless and until such Shares shall have been issued by the
Company and are held of record by such holder (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company). No adjustment shall be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 14 of the Plan. 9. Tax Withholding. The Company shall have the
authority and the right to deduct or withhold, or to require the Participant to
remit to the Company (including without limitation, as provided in the Grant
Notice), an amount sufficient to satisfy all applicable federal, state, and
local taxes (including without limitation any income and employment tax
obligations) required by law to be withheld (if any) with respect to any taxable
event arising in connection with the RSUs and/or the Dividend Equivalents. The
Company shall not be obligated to deliver any new certificate representing
Shares to the Participant or the Participant’s legal representative or to enter
such Shares in book entry form unless and until the Participant or the
Participant’s legal representative shall have paid or otherwise satisfied in
full the amount of all federal, state, and local taxes applicable to the taxable
income of the Participant arising in connection with the RSUs or payments
thereunder. 10. Administration. The Committee shall have the power to interpret
the Plan and this Agreement as provided in the Plan. All interpretations and
determinations made by the Committee in good faith shall be final and binding
upon the Participant, the Company, and all other interested persons. 11.
Non-Transferability. Without limiting the generality of any other provision
hereof, the



--------------------------------------------------------------------------------



 
[ex105formofperformanceba005.jpg]
A-3 RSUs and Dividend Equivalents shall be subject to the restrictions on
transferability set forth in Section 18(d) of the Plan. 12. Adjustments. The
Participant acknowledges that the RSUs and Dividend Equivalents are subject to
modification and termination in certain events as provided in this Agreement and
Sections 14 or 15 of the Plan. 13. Severability. In the event that any provision
in this Agreement is held invalid or unenforceable, such provision will be
severable from, and such invalidity or unenforceability will not be construed to
have any effect on, the remaining provisions of this Agreement, which shall
remain in full force and effect. 14. Tax Consultation. The Participant
understands that the Participant may suffer adverse tax consequences in
connection with the RSUs and/or Dividend Equivalents granted pursuant to this
Agreement (and any Shares issuable or amounts payable with respect thereto). The
Participant represents that the Participant has consulted with any tax
consultants the Participant deems advisable in connection with the RSUs and
Dividend Equivalents and the issuance of Shares and making of payments with
respect thereto and that the Participant is not relying on the Company for any
tax advice. 15. Participant’s Representations. The Participant shall, if
required by the Company, concurrently with the issuance of any securities
hereunder, make such written representations as are deemed necessary or
appropriate by the Company and/or the Committee. 16. Section 409A. (a) General.
To the extent that the Committee determines that any RSUs and/or Dividend
Equivalents may not be exempt from or compliant with Code Section 409A, the
Committee may amend this Agreement in a manner intended to preserve the intended
tax treatment of the RSUs and/or Dividend Equivalents and avoid the imposition
of penalties under Code Section 409A by causing the RSUs and Dividend
Equivalents (as applicable) to comply with the requirements of Code Section 409A
or an exemption therefrom (including amendments with retroactive effect), or
take any other actions as it deems necessary or appropriate in accordance with
the foregoing. To the extent applicable, this Agreement shall be interpreted in
accordance with the provisions of Code Section 409A. Notwithstanding anything
herein to the contrary, the Participant expressly agrees and acknowledges that
in the event that any taxes are imposed under Code Section 409A in respect of
any compensation or benefits payable to the Participant, then (i) the payment of
such taxes shall be solely the Participant’s responsibility; (ii) neither the
Company nor any of its past or present directors, officers, employees, or agents
shall have any liability for any such taxes; and (iii) the Participant shall
indemnify and hold harmless, to the greatest extent permitted under law, each of
the foregoing from and against any claims or liabilities that may arise in
respect of any such taxes. (b) Potential Six-Month Delay. Notwithstanding
anything to the contrary in this Agreement, no Shares (or other amounts) shall
be paid to the Participant during the six (6)-month period following the
Participant’s “separation from service” (within the meaning of Code Section
409A, and Treasury Regulation Section 1.409A-1(h)) (“Separation from Service”)
to the extent that the Company determines that the Participant is a “specified
employee” (within the meaning of Code Section 409A) at the time of such
Separation from Service and that paying such amounts at the time or times
indicated in this Agreement would be a prohibited distribution under Code
Section 409A(a)(2)(b)(i). If the payment of any such amounts is delayed as a
result of the previous sentence, then on the first (1st) business day following
the end of such six (6)-month period (or such earlier date upon which such
amount can be paid



--------------------------------------------------------------------------------



 
[ex105formofperformanceba006.jpg]
A-4 under Code Section 409A without being subject to such additional taxes), the
Company shall pay to the Participant in a lump-sum all Shares (or other amounts)
that would have otherwise been payable to the Participant during such six
(6)-month period under this Agreement. 17. Amendment, Suspension, and
Termination. To the extent permitted by the Plan, this Agreement may be wholly
or partially amended or otherwise modified, suspended, or terminated at any time
or from time to time by the Committee or the Board; provided, however, that,
except as may otherwise be provided by the Plan, no amendment, modification,
suspension, or termination of this Agreement shall adversely affect the RSUs or
Dividend Equivalents in any material way without the prior written consent of
the Participant. 18. Not a Contract of Service Relationship. Nothing in this
Agreement or in the Plan shall confer upon the Participant any right to continue
to serve as an Employee, Director, Consultant, or other service provider of the
Company or any of its affiliates or shall interfere with or restrict in any way
the rights of the Company and its affiliates, which rights are hereby expressly
reserved, to discharge or terminate the services of the Participant at any time
for any reason whatsoever, with or without Cause, except to the extent expressly
provided otherwise in a written agreement between the Company or an affiliate
and the Participant. 19. Limitations Applicable to Section 16 Persons.
Notwithstanding any other provision of the Plan or this Agreement, if the
Participant is subject to Section 16 of the Exchange Act, then the Plan, the
RSUs, the Dividend Equivalents, and this Agreement shall be subject to any
additional limitations set forth in any applicable exemptive rule under Section
16 of the Exchange Act (including any amendment to Rule 16b-3 of the Exchange
Act) that are requirements for the application of such exemptive rule. To the
extent permitted by applicable law, this Agreement shall be deemed amended to
the extent necessary to conform to such applicable exemptive rule. 20.
Conformity to Securities Laws. The Participant acknowledges that the Plan and
this Agreement are intended to conform to the extent necessary with all
provisions of the Securities Act of 1933, as amended, and the Exchange Act, and
any and all regulations and rules promulgated by the Securities and Exchange
Commission thereunder, as well as all applicable state securities laws and
regulations. Notwithstanding anything herein to the contrary, the Plan shall be
administered, and the RSUs and Dividend Equivalents are granted, only in such a
manner as to conform to such laws, rules, and regulations. To the extent
permitted by applicable law, the Plan and this Agreement shall be deemed amended
to the extent necessary to conform to such laws, rules, and regulations. 21.
Limitation on the Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and
shall not be construed as creating a trust. The Plan, in and of itself, has no
assets. The Participant shall have only the rights of a general unsecured
creditor of the Company and its affiliates with respect to amounts credited and
benefits payable, if any, with respect to the RSUs, and rights no greater than
the right to receive the Shares as a general unsecured creditor with respect to
RSUs, as and when payable hereunder. 22. Successors and Assigns. The Company or
any affiliate may assign any of its rights under this Agreement to single or
multiple assignees, and this Agreement shall inure to the benefit of the
successors and assigns of the Company and its affiliates. Subject to the
restrictions on transfer set forth in Section 11 above, this Agreement shall be
binding upon the Participant and his or her heirs, executors, administrators,
successors and assigns. 23. Entire Agreement. The Plan and this Agreement
(including all Exhibits thereto, if any)



--------------------------------------------------------------------------------



 
[ex105formofperformanceba007.jpg]
A-5 constitute the entire agreement of the parties and supersede in their
entirety all prior undertakings and agreements of the Company and its affiliates
and the Participant with respect to the subject matter hereof. 24. Notices. Any
notice to be given under the terms of this Agreement to the Company shall be
addressed to the Company in care of the Secretary of the Company at the
Company’s principal office, and any notice to be given to the Participant shall
be addressed to the Participant at the Participant’s last address reflected on
the Company’s records. Any notice shall be deemed duly given when sent via email
or when sent by reputable overnight courier or by certified mail (return receipt
requested) through the United States Postal Service. 25. Governing Law and
Venue. The laws of the State of Maryland shall govern the interpretation,
validity, administration, enforcement, and performance of the terms of this
Agreement regardless of the law that might be applied under principles of
conflicts of laws. The Participant agrees that the exclusive venue for any
disputes arising out of or related to this Agreement shall be the state or
federal courts located in Orlando, Florida. 26. Titles. Titles are provided
herein for convenience only and are not to serve as a basis for interpretation
or construction of this Agreement.



--------------------------------------------------------------------------------



 
[ex105formofperformanceba008.jpg]
B-1 \\DC - 039811/000025 - 9441635 v1 EXHIBIT B TO RESTRICTED STOCK UNIT
AGREEMENT GRANT NOTICE PERFORMANCE GOALS [The RSUs (and their corresponding
Dividend Equivalents) shall vest based on the achievement of the Performance
Goals to be established, tailored, and set forth herein as of the Grant Date by
the Committee based on one or more Performance Goals under the Plan and
consistent with the terms of the Plan.]



--------------------------------------------------------------------------------



 
[ex105formofperformanceba009.jpg]
C-1 EXHIBIT C TO RESTRICTED STOCK UNIT AGREEMENT GRANT NOTICE CONSENT OF SPOUSE
I, ____________________, spouse of ____________________, have read and approve
the Restricted Stock Unit Agreement Grant Notice to which this Consent of Spouse
is attached, including Exhibit A and Exhibit B thereto (together, the
“Agreement”). In consideration of issuing to my spouse the RSUs and Dividend
Equivalents set forth in the Agreement, I hereby appoint my spouse as my
attorney-in-fact in respect to the exercise of any rights under the Agreement
and agree to be bound by the provisions of the Agreement insofar as I may have
any rights in said Agreement and any RSUs, Dividend Equivalents, Shares, or cash
issued pursuant thereto under the community property laws or similar laws
relating to marital property in effect in the state of our residence as of the
date of the signing of the foregoing Agreement. Dated: _______________ Signature
of Spouse



--------------------------------------------------------------------------------



 